352 S.W.3d 416 (2011)
Darnell W. MOORE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95381.
Missouri Court of Appeals, Eastern District, Division Four.
November 8, 2011.
Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
*417 Before PATRICIA L. COHEN, P.J., ROBERT M. CLAYTON III, J., and GEORGE W. DRAPER III, Sp.J.

ORDER
PER CURIAM.
Darnell Moore (Movant) appeals the judgment of the Circuit Court of St. Charles County denying his Rule 24.035 motion for post-conviction relief. Movant asserts that the motion court clearly erred in denying his claim that plea counsel was ineffective for failing to advise Movant of the State's initial offer and failing to inform the prosecutor that Movant wished to accept that offer.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).